DETAILED ACTION
This application is in response to Applicant’s reply filed 01/20/2022.
Claims 1-20 are pending. Claim 11 is amended to correct a typographical issue.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 11 was objected to but now correctly recites “between the tag.” The objection is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10; and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billgren et al., U.S. Patent Application Publication No. 2015/0277732 (published October 1, 2015; hereinafter Billgren).


Regarding claim 1, Billgren teaches:
A server, comprising: a microprocessor that accesses a media stream; a data storage, accessible to the microprocessor, that stores the media stream as a recorded media stream provided by the microprocessor; (Billgren ¶ 0043 teaches data storage accessible to a microprocessor: A server 101 may be connected to one or more data stores 102 trough network 100. One or more client devices 103 is in communication with the server 101; The server 101 may be a computing device with at least one memory and at least one processor; FIGs. 1-2, ¶ 0046: The device 103 preferably has stored, in its memory, at least one video or audio file in digital format 201 that can be experienced by the user; ¶ 0051: The user may user the client device 103 to take photos, record audio or video; ¶ 0059 teaching the client device has a processor, meaning the claimed recorded media stream may be provided by a microprocessor: The client device 103 is preferably an electronic client device with at least one memory and at least one processor [both the server and the client devices have microprocessors])
the microprocessor, upon receiving a tag creation input signal, creates a tag comprising a visual element and a corresponding dynamic state variable, causes the data storage to store the tag and an association of the tag to the recorded media stream; and (Billgren FIG. 8, ¶ 0117: The first user uses interface 207 of client device 103 [relevant to tag creation input signal] to select the time point and to input the additional content … for example a comment, or a photo, or a user rating [relevant to visual element]; see also Billgren FIGs. 4 with further teachings relevant to there being a visual element such as visual indication 405; see then ¶ 0117 teaching the claimed storage of the tag and an association of the tag: The server 101 then in step 802 stores the additional content in a memory. In step 803 the server adds the time point and a link to the additional content 202 to the timeline information 204; see the media contents of Billgren ¶ 0120 as relevant to the claimed "dynamic state variable": The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file and shows the image on the display of the client device)
wherein the data storage maintains the value of the dynamic state variable as a link to a secondary data source having a value determined by at least one device other than the server; and (Billgren FIG. 8, ¶ 0117 shows how the additional content can be a more conventional interpretation of the term "value": input the additional content ... for example a comment, or a photo, or a user rating; The client device 103 then provides the time point and the additional content 202 to the server 101. The server 101 then in step 802 stores the additional content in a memory [see also additional content 202 of FIG. 2] [shows secondary data source]; In step 803 the server adds the time point and a link to the additional content 202 to the timeline information 204; see Billgren ¶ 0120 describing usage of a link to a secondary data source: The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file and shows the image on the display of the client device [the additional content in Billgren is stored under additional content 202 which is separate from timeline information 204, meaning the claimed "data storage" can maintain the required link to the "secondary data source" in the form of where the additional content is stored]; see also Billgren ¶ 0133 as relevant to the claimed value determined by at least one device other than the server: new indications 405 appears on appropriate places on the time line 404 when other users adds user generated content 601 to the time line)
wherein the microprocessor, at a subsequent time after the microprocessor created the tag, outputs the tag comprising the visual element and the corresponding value of [the] dynamic state variable as accessed via the link at the subsequent time. (Billgren ¶ 0120 describes usage of a link to a secondary data source: when the client device accesses the timeline information 204 the client device 103 immediately accesses the locally stored MP3 file and the interview starts to play immediately. The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file and shows the image on the display of the client device [shows accessing via a link] [this passage in Billgren occurs after the steps of FIG. 8 and ¶ 0117 where a user has provided specific time points to the server and thus occurs during the claimed subsequent time after the claimed tag creation]; FIG. 8, ¶ 0117 shows how the additional content can be a more conventional interpretation of the term "value": input the additional content ... for example a comment, or a photo, or a user rating; see Billgren FIGs. 4, ¶ 0099, 0111-0113 teaching a visual indication 405 that can present additional content 202 or present availability of additional content 202 [relevant to outputting a tag comprising a visual element and its corresponding value])

Regarding claim 2, Billgren teaches:
wherein upon receiving a signal associated with a request to access the stored media stream, the microprocessor: accesses the media stream stored in the data storage; accesses the link to the second data source; retrieves the value of the dynamic state variable from the secondary data source; and presents the accessed media stream stored in the data storage comprising the tag with visual element and the value of the dynamic state variable as retrieved from the secondary data source. (Billgren ¶ 0119-0120, ¶ 0119: the user may use app 207 of device 103 to instruct client device 103 to download a media file 201 from server 101 [accessing media stream]; The timeline information 204 may be downloaded together with the media file 201 and stored on the device 103; The client device 103 then automatically accesses the timeline information 204 associated with that particular media file 201; ¶ 0120: when the client device accesses the timeline information 204 the client device 103 immediately accesses the locally stored MP3 file and the interview starts to play immediately. The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server [accesses the link] and downloads the image file [retrieves the value] and shows the image on the display of the client device; see also relevant ¶ 0121 [closer to a traditional value]: a user comment that will be presented at 40 seconds into playing the MP3 file; see Billgren FIGs. 4, ¶ 0111 teaching presenting the stream comprising the tag with visual element and retrieved value as required by the claims: The visual time line 404 is preferably continuously displayed to the user when timing is running Such indications 405 for additional content 202 may indicate the type of additional content 202, for example if it a user comment, an image or other type of additional content 202)

Regarding claim 3, Billgren teaches:
wherein, the microprocessor accesses the recorded media stream in the data storage for playback, the playback further comprising presenting the tag with the value of the dynamic state variable determined by the link to the secondary data source. (Billgren ¶ 0119-0120, ¶ 0119: the user may use app 207 of device 103 to instruct client device 103 to download a media file 201 from server 101; ¶ 0120 teaches playback: when the client device accesses the timeline information 204 the client device 103 immediately accesses the locally stored MP3 file and the interview starts to play immediately. The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server [determined by the link] and downloads the image file [retrieves the value] and shows the image on the display of the client device; see also relevant ¶ 0121 [closer to a traditional value]: a user comment that will be presented at 40 seconds into playing the MP3 file; see Billgren FIGs. 4, ¶ 0111 teaching presenting the tag with determined value as required by the claims: The visual time line 404 is preferably continuously displayed to the user when timing is running Such indications 405 for additional content 202 may indicate the type of additional content 202, for example if it a user comment, an image or other type of additional content 202)

Regarding claim 4, Billgren teaches:
wherein a temporal indicia is provided to provide temporal context of the tag. (Billgren FIGs. 4, ¶ 0111: the position of the indications 405 along the visual timeline 404 is determined by the relationship of the time point to the duration of the timeline information; ¶ 0112: There may be a progress indication 407 which shows how far the playing of the time line information 204 has progressed)

Regarding claim 5, Billgren teaches:
wherein the playback comprises presenting the tag at a time during the playback associated with the temporal indicia. (Billgren FIGs. 4 teaches playback presenting tags, ¶ 0111-0112 teach playback associated with temporal indicia, see ¶ 0111: the position of the indications 405 along the visual timeline 404 is determined by the relationship of the time point to the duration of the timeline information; ¶ 0112: There may be a progress indication 407 which shows how far the playing of the time line information 204 has progressed; ¶ 0120 teaches playback: The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file and shows the image on the display of the client device)




Regarding claim 7, Billgren teaches all the features with respect to claim 1 above including:
wherein the visual element further comprises indicia of a task and the secondary data source comprises a task management data source. (Billgren ¶ 0014 is interpreted as teaching tasks: a sponsor may decide to add an advertisement that is to be displayed to the user who listens to a podcast; users in a social network may add comments to the podcast after the time point at which the user downloads the podcast file; Billgren FIGs. 4A teaches indications 405 for additional content 202; Billgren storing additional content 202 in FIGs. 1-2; see then ¶ 0117 interpreted as addressing a task management data source by storing the task-related content: The server 101 then in step 802 stores the additional content in a memory.)

Regarding claim 9, Billgren teaches:
wherein the dynamic state variable comprises a plurality of dynamic state variables. (Billgren FIG.s. 4, ¶ 0111: Such indications 405 for additional content 202 may indicate the type of additional content 202, for example if it a user comment, an image or other type of additional content 202; ¶ 0113: indications 405 of any newly added additional content 202, such as for example user comments, appears on the visual time 404 line in real time, or almost real time)

Regarding claim 10, Billgren teaches:
wherein the data storage is accessible to logically connected components externally located to the server. (Billgren FIGs. 1-2 teach client devices 103 being able to access data storage such as timeline information 204 or media files 201; see examples in ¶ 0046: the audio or video file 201 is completely downloaded to the client 103 before it is played; see examples in ¶ 0049: The timeline information 204 is stored on the server 101, and can be accessed by the client device 103; ¶ 0133 also relevantly teaches other users utilizing client devices externally located to the server: new indications 405 appears on appropriate places on the time line 404 when other users adds user generated content 601 to the time line [¶ 0044 addresses all users having client devices: A user may be able to user client device 103 to create additional content 202 or 202a, and such additional content becomes available to the devices 103 of other users])

Regarding claim 15, Billgren teaches:
A method, comprising: receiving a request to present a recorded media stream; (Billgren ¶ 0119-0120, ¶ 0119: the user may use app 207 of device 103 to instruct client device 103 to download a media file 201 from server 101; The timeline information 204 may be downloaded together with the media file 201 and stored on the device 103; The client device 103 then automatically accesses the timeline information 204 associated with that particular media file 201; ¶ 0120: when the client device accesses the timeline information 204 the client device 103 immediately accesses the locally stored MP3 file and the interview starts to play immediately)
accessing the recorded media stream comprising a tag comprising a visual element and a corresponding value determined by a link to a secondary data source having a value determined by any of a plurality of devices and the value having a first value determined at the time the recorded media stream was recorded; (Billgren FIG. 8, ¶ 0117 shows how the additional content can be a more conventional interpretation of the term "value": input the additional content ... for example a comment, or a photo, or a user rating; The client device 103 then provides the time point and the additional content 202 to the server 101. The server 101 then in step 802 stores the additional content in a memory; In step 803 the server adds the time point and a link to the additional content 202 to the timeline information 204 [relevant to storing in data storage the tag and its association, especially in light of ¶ 0049: The timeline information 204 is stored on the server 101]; see also specifically FIG. 8, step 802, "Server stores time point and additional content" || See Billgren ¶ 0120 describing usage of a link to a secondary data source: The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file and shows the image on the display of the client device; see also Billgren ¶ 0133 as relevant to the claimed value determined by any of a plurality of devices: new indications 405 appears on appropriate places on the time line 404 when other users adds user generated content 601 to the time line)
accessing the secondary data source; and (Billgren ¶ 0120: Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file the stream comprising the tag with visual element)
playing back the recorded media stream and presenting the tag comprising the visual element and the corresponding value as determined by the link to the secondary data source when accessed. (Billgren ¶ 0120 describes usage of a link to a secondary data source: when the client device accesses the timeline information 204 the client device 103 immediately accesses the locally stored MP3 file and the interview starts to play immediately. The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file and shows the image on the display of the client device [shows accessing via a link] [this passage in Billgren occurs after the steps of FIG. 8 and ¶ 0117 where a user has provided specific time points to the server and thus occurs during the claimed subsequent time after the claimed tag creation]; FIG. 8, ¶ 0117 shows how the additional content can be a more conventional interpretation of the term "value": input the additional content ... for example a comment, or a photo, or a user rating; see Billgren FIGs. 4, ¶ 0099, 0111-0113 teaching a visual indication 405 that can present additional content 202 or present availability of additional content 202 [relevant to presenting a tag comprising a visual element and its corresponding variable data])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8; 11-12, 14; 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Billgren et al., U.S. Patent Application Publication No. 2015/0277732 (published October 1, 2015; hereinafter Billgren) in view of Yerli, U.S. Patent Application Publication No. 2013/0205408 (hereinafter Yerli).

Regarding claim 6, Billgren teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the media stream comprises a teleconference between a number of participants.
However, Yerli teaches:
wherein the media stream comprises a teleconference between a number of participants. (Yerli ¶ 0017: enabling an instantaneous video conference between the users; FIGs. 3A-3B, ¶ 0056: the "in place" Live Profile chat or live conference is being activated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media playback and retrieval of Billgren with the live chat and conference functionality of Yerli.
In addition, both of the references (Billgren and Yerli) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing video and audio data.
Motivation to do so would be to improve the functioning of the media stream with retrieved additional content at user-specified time points as shown in Billgren with the functioning of Yerli to provide live chat and conference functionality. Motivation to do so would also be to improve instantaneous interaction between a user and a respective viewer of a representation of users as seen in Yerli (¶ 0006).

Regarding claim 8, Billgren teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the tag further comprises an extinction event whereby a playback of the media stream, after the occurrence of an event satisfying the extinction event, causes the playback to omit presentation of the tag.
However, Yerli teaches:
wherein the tag further comprises an extinction event whereby a playback of the media stream, after the occurrence of an event satisfying the extinction event, causes the playback to omit presentation of the tag. (Yerli FIG. 1, ¶ 0052: determine a status of the viewer and query the access permissions for any rules related to the status of the viewer; ¶ 0053: Either the live recording is presented to the viewer as a Live Profile in step 110, or the viewer is presented a basic visual representation of the user in step 112, which may, for example, rely on a level of privacy of the viewer with regard to the user; the basic visual representation of step 112 may comprise different definitions for respective levels of privacy, such as a default icon, cartoon-like images [Yerli teaches permissions tied closely to the Live Profile - the viewer is permitted to view the Live Profile should the viewer be authorized to do so; otherwise, the viewer sees only a basic visual representation instead, as per the branching elements of FIG. 1]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional content retrieval at time points as in Billgren with the permissions-based data retrieval of Yerli.
In addition, both of the references (Billgren and Yerli) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing established links to retrieve data.
Motivation to do so would be to improve the functioning of the media stream with retrieved additional content at user-specified time points as shown in Billgren with the functioning of Yerli to provide live data based on user permission levels. Motivation to do so would also be to improve instantaneous interaction between a user and a respective viewer of a representation of users as seen in Yerli (¶ 0006).

Regarding claim 11, Billgren teaches:
A method, comprising: recording a media stream… (Billgren ¶ 0051: The user may user the client device 103 to take photos, record audio or video)
storing the recorded media stream in a data storage; (Billgren FIGs. 1-2, ¶ 0046: The device 103 preferably has stored, in its memory, at least one video or audio file in digital format 201 that can be experienced by the user; ¶ 0051: The user may user the client device 103 to take photos, record audio or video)
in response to receiving a tag creation input signal for a portion of the media stream, creating a tag comprising a visual element and a corresponding dynamic state variable; (Billgren FIG. 8, ¶ 0117: The first user uses interface 207 of client device 103 [relevant to tag creation input signal] to select the time point and to input the additional content … for example a comment, or a photo, or a user rating [relevant to visual element]; see also Billgren FIGs. 4 with further teachings relevant to there being a visual element such as visual indication 405; see the media contents of Billgren ¶ 0120 as relevant to the claimed "dynamic state variable": The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file and shows the image on the display of the client device)
storing in the data storage the tag and an association between of the tag to the recorded media stream (Billgren FIG. 8, ¶ 0117 shows how the additional content can be a more conventional interpretation of the term "value": input the additional content ... for example a comment, or a photo, or a user rating; The client device 103 then provides the time point and the additional content 202 to the server 101. The server 101 then in step 802 stores the additional content in a memory [see also additional content 202 of FIG. 2] [shows secondary data source]; In step 803 the server adds the time point and a link to the additional content 202 to the timeline information 204 [relevant to storing in data storage the tag and its association, especially in light of ¶ 0049: The timeline information 204 is stored on the server 101]; see also specifically FIG. 8, step 802, "Server stores time point and additional content")
and wherein the dynamic state variable comprises a link to a secondary data source having a value determined by any of a plurality of devices; and (See Billgren ¶ 0120 describing usage of a link to a secondary data source: The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file and shows the image on the display of the client device [the additional content in Billgren is stored under additional content 202 which is separate from timeline information 204, meaning the claimed "data storage" can maintain the required link to the "secondary data source" in the form of where the additional content is stored]; see also Billgren ¶ 0133 as relevant to the claimed value determined by any of a plurality of devices: new indications 405 appears on appropriate places on the time line 404 when other users adds user generated content 601 to the time line)
presenting, at a subsequent time after the creation of the tag, the tag comprising the visual element and the corresponding dynamic state variable as a value as accessed via the link at the subsequent time. (Billgren ¶ 0120 describes usage of a link to a secondary data source: when the client device accesses the timeline information 204 the client device 103 immediately accesses the locally stored MP3 file and the interview starts to play immediately. The timeline information has a second time point at 10 seconds associated with a photo of the actress. Therefore, at 10 seconds into the interview, the device follows the link to the server and downloads the image file and shows the image on the display of the client device [shows accessing via a link] [this passage in Billgren occurs after the steps of FIG. 8 and ¶ 0117 where a user has provided specific time points to the server and thus occurs during the claimed subsequent time after the claimed tag creation]; FIG. 8, ¶ 0117 shows how the additional content can be a more conventional interpretation of the term "value": input the additional content ... for example a comment, or a photo, or a user rating; see Billgren FIGs. 4, ¶ 0099, 0111-0113 teaching a visual indication 405 that can present additional content 202 or present availability of additional content 202 [relevant to presenting a tag comprising a visual element and its corresponding variable data])
Billgren does not expressly disclose:
accessing a teleconference between a number of participants;
recording a media stream produced by the teleconference;
However, Yerli teaches:
accessing a teleconference between a number of participants; (Yerli ¶ 0017: adding at least one further user interacting with a respective representation of the first user to the activity; the audio and video data of an "in place" chat between two users may be broadcasted to other users accessing a respective user representation or Live Profile of at least one of the users ; enabling an instantaneous video conference between the users; FIGs. 3A-3B, ¶ 0056: the "in place" Live Profile chat or live conference is being activated)
recording a media stream produced by the teleconference; (Yerli ¶ 0017: adding at least one further user interacting with a respective representation of the first user to the activity, the further user being authorized to access the live recording based on the access permissions; ¶ 0025: The first user may set options specifying who of the other users is allowed to view the live recording of the Live Profile and/or who is allowed to hear any related audio)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional content retrieval at time points as in Billgren with the permissions-based data retrieval of Yerli.
In addition, both of the references (Billgren and Yerli) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing established links to retrieve data.
Motivation to do so would be to improve the functioning of the media stream with retrieved additional content at user-specified time points as shown in Billgren with the functioning of Yerli to provide live data based on user permission levels. Motivation to do so would also be to improve instantaneous interaction between a user and a respective viewer of a representation of users as seen in Yerli (¶ 0006).


Regarding claim 12, Billgren in view of Yerli teaches:
wherein the tag creation input signal is manually initiated. (Yerli ¶ 0012-0013 teaches a user enabling a Live Profile, which is relevant to the claimed tag creation; also relevant is the user providing a live recording as part of the Live Profile creation process in FIG. 1, ¶ 0051: A user may provide a live recording (e.g., via input to a device operated by the user) for a Live Profile)

Regarding claim 14, Billgren in view of Yerli teaches:
wherein the tag comprises at least one human-readable indicia. (Yerli ¶ 0055 teaches displaying content items in conjunction with a Live Profile: Each content item 208, 208a, 208b . . . 208n may be represented by a seed, specifying a title of the content, a time or time range, a thumbnail representing the content, a representation of the related user, such as the user who has uploaded or posted the content, and other related data)

Regarding claim 16, Billgren teaches all the features with respect to claim 15 above but does not expressly disclose:
determining an extinction event has occurred; and wherein the tag comprises an extinction attribute that, upon the occurrence of the extinction event, causes the presentation of the recorded media stream to omit the tag.
However, Yerli teaches:
determining an extinction event has occurred; and wherein the tag comprises an extinction attribute that, upon the occurrence of the extinction event, causes the presentation of the recorded media stream to omit the tag. (Yerli FIG. 1, ¶ 0052: determine a status of the viewer and query the access permissions for any rules related to the status of the viewer; ¶ 0053: Either the live recording is presented to the viewer as a Live Profile in step 110, or the viewer is presented a basic visual representation of the user in step 112, which may, for example, rely on a level of privacy of the viewer with regard to the user; the basic visual representation of step 112 may comprise different definitions for respective levels of privacy, such as a default icon, cartoon-like images [Yerli teaches permissions tied closely to the Live Profile - the viewer is permitted to view the Live Profile should the viewer be authorized to do so; otherwise, the viewer sees only a basic visual representation instead, as per the branching elements of FIG. 1]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional content retrieval at time points as in Billgren with the permissions-based data retrieval of Yerli.
In addition, both of the references (Billgren and Yerli) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing established links to retrieve data.
Motivation to do so would be to improve the functioning of the media stream with retrieved additional content at user-specified time points as shown in Billgren with the functioning of Yerli to provide live data based on user permission levels. Motivation to do so would also be to improve instantaneous interaction between a user and a respective viewer of a representation of users as seen in Yerli (¶ 0006).

Regarding claim 20, Billgren teaches all the features with respect to claim 15 above but does not expressly disclose:
wherein the step of receiving the request to present a recorded media stream comprises executing another application different from an application utilized to present the recorded media stream and receiving the request comprising a user input upon another application.
However, Yerli teaches:
wherein the step of receiving the request to present a recorded media stream comprises executing another application different from an application utilized to present the recorded media stream and receiving the request comprising a user input upon another application. (Yerli ¶ 0029: The system may provide a suitable interface, such as a browser-based interface or a dedicated application, which enables the first user to access the configuration module; The architecture may follow a "one to many" principle, wherein the live recording of the representation of one user, also referred to as a "Live Profile," is provided to all authorized viewers, for example, by streaming the media stream of the live recording to all authorized viewers [Yerli contemplates an interpreted embodiment where different applications are associated with each respective viewer such as User 602a and User 602b of FIG. 6]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional content retrieval at time points as in Billgren with the permissions-based data retrieval of Yerli.
In addition, both of the references (Billgren and Yerli) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of video data.
Motivation to do so would be to improve the functioning of the media stream with retrieved additional content at user-specified time points as shown in Billgren with the functioning of Yerli to provide live data based on user permission levels. Motivation to do so would also be to improve instantaneous interaction between a user and a respective viewer of a representation of users as seen in Yerli (¶ 0006).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Billgren in view of Yerli in view of John et al., U.S. Patent Application Publication No. 2012/0072845 (provided in Applicant's IDS 06/30/2017; shares an inventor and assignee with instant application; hereinafter John).

Regarding claim 13, Billgren in view of Yerli teaches all the features with respect to claim 11 above but does not expressly disclose:
receiving a text input from a user; 
parsing the text input to identify a context;
identify a link associated with the context; and
automatically provide the identified link as the link to the secondary data source.
However, John teaches:
receiving a text input from a user; [and] parsing the text input to identify a context; (John ¶ 0056: automatic tagger 314 is a computing device or other system that automatically monitors the media event, human taggers [relevant to a user], or other related information sources for particular trigger conditions; Some example simple trigger conditions include the beginning of a media event, the ending of a media event, parsing of subtitles to identify key words [relevant to text input])
identify a link associated with the context; and automatically provide the identified link as the link to the secondary data source. (John ¶ 0056-0059: When the automatic tagger 314 finds the trigger conditions, the automatic tagger 314 generates a corresponding tag and sends it to the tagging server 312; automatic tagger 314 can process one or more media events. The automatic tagger 314 can also provide tag metadata to the tagging server 312. The tagging server 312, the media server 302, and/or the automatic tagger 314 can be wholly or partially integrated) 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fortify the media tagging and content retrieval at time points as in Billgren as modified with the live media tagging of John.
In addition, both of the references (Billgren and John) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as modifying data streams.
Motivation to do so would be to improve the functioning of the system-wide user tagging of media streams as shown in Billgren as modified with the user notification of tag changes of John. Motivation to do so would also be to allow users to tag events in real time more easily and accurately as seen in John (¶ 0010).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Billgren  in view of Norlander et al., U.S. Patent Application Publication No. 2009/0319482 (hereinafter Norlander)

Regarding claim 17, Billgren teaches all the features above with respect to claim 15 but does not expressly disclose:
receiving an update input for the tag;
utilizing the link to access the secondary value; and
updating the value in the secondary source associated with the tag in accord with the update input.
However, Norlander teaches:
receiving an update input for the tag; (Norlander FIG. 5, ¶ 0060-0061: At 504, an annotation (e.g., edit) relating to the recorded event is received [which] can be additions to the captured events, modifications to a portion of the captured event, and/or deletions to at least another portion of the captured event; FIG. 6, ¶ 0065-0066 discuss receiving an annotation, which can be additions to the captured event, modifications to at least a portion of the captured event, deletions to at least a portion of the captured event, or combinations thereof)
utilizing the link to access the secondary value; and updating the value in the secondary source associated with the tag in accord with the update input. (Norlander ¶ 0036: Thus, at a later time the missing information can be provided and annotated to the original content. The person that needs to find the location to enter the missing information can utilize indexing functionality to jump to the correct location within the video; FIG. 6, ¶ 0067: Multiple versions of the event are maintained, at 610. The multiple versions can include the original event and each subsequent revised event; The multiple versions can be retained in a storage media in any retrievable format) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media content playback and additional content tied to time points as in Billgren with the video event stream annotation and indexing of Norlander.
In addition, both of the references (Billgren as modified and Norlander) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as annotating data streams.
Motivation to do so would be to improve the functioning of the media stream with retrieved additional content at user-specified time points as shown in Billgren with the media stream annotation of Norlander. Motivation to do so would also be to save time and improve efficiency in an event annotation environment as seen in Norlander (¶ 0005-0007).

Regarding claim 18, Billgren in view of Norlander teaches all the features with respect to claim 17 above but including:
identifying a user associated with the tag; and (Norlander ¶ 0066: at 606, an annotation can be received, however, the user providing the annotation does not have the authority to annotate the event and/or the revised event; see also AB: such edits can be indexed based on criteria such as identification of an annotator; see also ¶ 0036: catalog each of the one or more edits 214 at substantially the same time as the revised event 216 is created or at a different time. The catalog or categorization can be based on a user that provided the edits 214. The user can be identified by a user name, screen name, Internet Protocol address, or based on other criteria)
signaling the user associated with the tag in accord with the updating step. (Norlander ¶ 0006: If the user is locked out and/or if the type of format is not compatible with what is allowed, an error message can be provided indicating that the annotations will not be applied. The message can include the reason(s) why the annotation is not allowed)

Regarding claim 19, Billgren teaches all the features above with respect to claim 15 but does not expressly disclose:
receiving an update input for the tag;
annotating the tag in accord with the update input; and
saving the annotated tag in the data storage.
However, Norlander teaches:
receiving an update input for the tag; (Norlander FIG. 5, ¶ 0060-0061: At 504, an annotation (e.g., edit) relating to the recorded event is received [which] can be additions to the captured events, modifications to a portion of the captured event, and/or deletions to at least another portion of the captured event; FIG. 6, ¶ 0065-0066 discuss receiving an annotation, which can be additions to the captured event, modifications to at least a portion of the captured event, deletions to at least a portion of the captured event, or combinations thereof)
annotating the tag in accord with the update input; and (Norlander ¶ 0036: participant can enter an edit 214, such as through a user interface, that notifies system 200 to mark or index that place in the video. A comment can be inserted at that point, such as, "Bill please provide us with the statistics relating to last year's shipments." ...at a later time the missing information can be provided and annotated to the original content; FIG. 5, ¶ 0061: At 510, the at least one captured event and the revised event (including annotations and indexing) is stored or maintained in a readily retrievable format)
saving the annotated tag in the data storage. (Norlander FIG. 5, ¶ 0061: At 510, the at least one captured event and the revised event (including annotations and indexing) is stored or maintained in a readily retrievable format; FIG. 6, ¶ 0067: Multiple versions of the event are maintained, at 610. The multiple versions can include the original event and each subsequent revised event; The multiple versions can be retained in a storage media in any retrievable format [revised versions would include the new annotations, meaning the annotated tags would be saved in data storage]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the media content playback and additional content tied to time points as in Billgren with the video event stream annotation and indexing of Norlander.
In addition, both of the references (Billgren as modified and Norlander) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as annotating data streams.
Motivation to do so would be to improve the functioning of the media stream with retrieved additional content at user-specified time points as shown in Billgren with the media stream annotation of Norlander. Motivation to do so would also be to save time and improve efficiency in an event annotation environment as seen in Norlander (¶ 0005-0007).


Response to Arguments
35 U.S.C. 102
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.

(I)
(A)
Regarding claim 1, Applicant argues (Remarks p6) that Billgren remains silent as to any creation of a tag “comprising a visual element and a corresponding dynamic state variable,” as the disclosure of Billgren is limited to a link to a file that is accessed at a designated time.

In response to Applicant’s arguments, Billgren does teach a tag comprising both a visual elements and a corresponding dynamic state variable.

Billgren first teaches creation through FIG. 8, ¶ 0117 describe users adding time points (to timeline information 204) associated with additional content 202.
Billgren FIGs. 4 was cited for its further teachings relevant to there being a visual element, such as cited visual indication 405. Billgren FIGs. 4A-4B describe indications 405, which are visually shown on window 401 of the display 402 of the client 103. Within indication 405 are a user comment such as in the rightmost indicator 405, an image such as in the leftmost indicator 405, a link to a website such as in the second indicator 405, or another type of additional content 202 as put forth by ¶ 0111.
Further, in ¶ 0113, again describing the elements of cited FIGs. 4, Billgren describes how the visual timeline 404 is continuously updated, allowing indications 405 of any newly added additional content 202 to appear on the visual time 404 line in real time. This real time functionality is in line with the instant claims requiring a “dynamic state variable” is not a “static” addition of data as purported by the Applicant (Remarks p7, line 1).

(B)
Applicant further argues (Remarks p6, bottom four lines) that Billgren fails to disclose a tag that comprises the visual element, as a media file alone is insufficient.

In response to Applicant’s arguments, cited Billgren FIGs. 4 refer to client 103 comprising display 402 further comprising window 401, capable of visually showing indications 405. Both the indications themselves and their contents, such as the image in Billgren FIG. 4A, are visually displayed.
As a result, it can be seen that Billgren does indeed teach a tag comprising the visual element.

(C)
Applicant argues that Billgren may enable the addition of the “additional content 202” but that such content is not “dynamic” as required by the claims and is merely a static addition to the comments. Applicant further argues that the cited portions of Billgren fail to disclose the creation of a tag with a dynamic state variable.

In response to Applicant’s arguments, based on the interpretation of “dynamic” as in the claims as currently structured, the teachings of Billgren do address a “dynamic state variable.”

Billgren also refers to, in cited ¶ 0120, a time point at 10 seconds, at which time the device follows the link to the server, downloads the image file, and shows the image on the display of the client device. This portion aligns with the latter claim limitation involving outputting a tag comprising, among other things, the corresponding value of [the] dynamic state variable as accessed via the link at the subsequent time. As Billgren accesses the desired content as associated with the time point at a time later than the initial time point creation, Billgren shows the “dynamic state variable” as required by the claim limitations.
Further, Applicant does not detail in Remarks p6-7 ¶ 1 how the additional content 202 of Billgren, in the various implementations within Billgren, is not “dynamic” as required by the claims but is merely static in nature. As further evidence of the relevance of Billgren, the Office Action also refers to FIG. 4 of Billgren, shown in passages such as ¶ 0113 to include allowing a visual timeline 404 to be continuously updated so that indications 405 of newly added additional content 202 appears on the visual timeline 404 in real time.

(II)
Regarding claim 2, Applicant argues that Billgren fails to disclose any tag comprising, among other things, a dynamic state variable.
In response to Applicant’s arguments, Billgren describes in FIG. 8, ¶ 0117, allowing a user to add time points to a timeline in the form of indications 405 containing images, comments, and the like.
Billgren shows in ¶ 0113 that these time points and their content can show up in real time.
Billgren shows in ¶ 0120 teachings that, when taken with its preceding passages, describe how time points are capable of obtaining its information from the client or the server after a time point is placed, obtaining it in the state as of its live retrieval time.
As a result, it can be seen that Billgren does teach tags comprising at least a dynamic state variable, as required by the claims as currently structured and in light of how “dynamic” limits its related claim terms. 

(III)
Regarding claim 7, Applicant argues that there is no task nor task management data source in Billgren, as its disclosure of an advertiser that wishes to insert an ad is, at most, another static content added to the media stream.

In response to Applicant’s arguments, Billgren is capable of addressing the claims as currently structured.
The claims as currently structured require that the visual element further comprises indicia of a task. The claims as currently structured require that the second data source comprises a task management data source.
Billgren, in cited ¶ 0014, refers to a sponsor making a decision (desiring) to add an advertisement to be displayed to the user. Billgren also refers to users who are adding comments to a podcast. Both are tasks to be performed. By adding time points and additional content to a timeline, the sponsor and the users are presenting viewers of the timeline with time points and additional content that correspond to tasks or jobs. With this presenting to viewers in mind, Billgren does teach that the visual element comprises indicia of a task.
Billgren also stores the additional content in a memory in step 802, thus showing a data source tied to the claimed “tasks,” ultimately addressing the claims as structured involving the second data source comprising a task management data source.


35 U.S.C. 103
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.

(I)
Regarding claim 7, Applicant submits that the tag, further comprising a visual element comprising a task of a task management data source, is absent from the art of record, referring primarily to Yerli.
As Billgren has been shown to address claim 7 as currently structured involving the visual element further comprising indicia of a task and that the second data source comprises a task management data source, Yerli is not relied upon in the rejection of claim 7 on page 8 of the non-final Office Action of 10/21/2021.

(II)
Regarding claims 8 and 16, Applicant reiterates previous arguments that no extinction event is disclosed in Yerli. Specifically, Applicant submits that the presentation performed in Yerli is merely based on an attribute of the requesting user alone, whereas the claim requires presentation of a tag and, upon the occurrence of the extinction event, the tag is no longer presented. The Applicant then refers to an implementation of Yerli where, while one user may or may not be presented with the Live Profile, a subsequent user, if authorized, will. 

In response to Applicant’s arguments, the claims as currently structured remain addressed by Yerli.

The current usage of Yerli involves playback, during which, if the viewer is not permitted to view the live profile, the viewer only sees a basic visual representation instead and does not see the presentation of the Live Profile, such as in ¶ 0052-0053 where the viewer would be allowed full viewing if they were friends with a particular user.
The claim merely requires that the playback is to omit presentation of the tag.
Even if the example of an authorized subsequent user is taken into account, (1) considering that example means there is also the implementation of Yerli where both the first user is not presented with the Live Profile due to not being authorized and the subsequent user is not presented with the Live Profile due to also not being authorized, and (2) the claims only require the tag be no longer presented in the playback of the media stream, meaning subsequent playbacks of the media stream are completely separate events that would not contradict the requirement of the claim that “the playback [is] to omit presentation of the tag.”
As Yerli omits presenting the Live Profile information in the event that their permissions do not align with the requirements for full unfettered playback, the teachings of Yerli are still capable of addressing claims 8 and 16 as currently structured involving causing playback to omit presentation of the tag.

The dependent claims remain rejected at least by virtue of their dependency on rejected base claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        May 2, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164